Title: To Thomas Jefferson from George Ticknor, 4 April 1825
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
April 4. 1825.
I take the liberty to commend to your kindness Mr. B. A. Gould of this city. He has been for ten years at the head of our publick latin school, & has made it the most valuable means for promoting the Knowledge of ancient literature, that yet exists in N. England. But in doing this, he has impaired his health and is now at the South seeking its restoration. One object  will much attract his notice & interest—I mean your University; & he has desired me to give him the means of becoming acquainted with you, not only that he may see one of the Fathers of the country; but, that he may learn from yourself something concerning the organization & management of the first truly liberal establishment for the highest branches of Education, that has been attempted in this country. I very gladly comply with his request. You already know him. I believe, by the excellent Pure-Book, which has come from his school. When you know him further, you will find him one of the most thorough & accurate classical scholars of the country & altogether a person worthy of your kindness.Commend me, I pray you, to Mrs. Randolph & all the members of your very interesting family; & accept the assurances of my entire respect.Geo: Ticknor.